Citation Nr: 1442944	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-07 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for left knee chondromalacia prior to February 8, 2013.

2.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia on or after February 8, 2013.

3.  Entitlement to a compensable evaluation for right knee chondromalacia prior to February 8, 2013.

4.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia on or after February 8, 2013.

5.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine.

6.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis and spondylosis of the lumbar spine.

7.  Entitlement to service connection for fibromyalgia (claimed as joint and muscle pain), to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to January 1990 and from January 1991 to January 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

During the pendency of the appeal, the RO issued another rating decision in April 2014 and increased the Veteran's evaluations for her right and left knee chondromalacia to 10 percent each, effective from February 8, 2013.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issues have been recharacterized as reflected on the title page.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A copy of the proceeding is associated with the Veteran's Virtual VA file.

The Virtual VA paperless claims processing system contains evidence relevant to the Veteran's appeal that is not associated with the paper claims file, including reports of VA examinations conducted in May 2014.   The Veterans Benefit Management System also contains treatment records dated in 2013 and 2014, which are not all associated with the VA paper claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Virtual VA and VBMS files contain additional evidence that has not been reviewed by the RO, which pertains, in part, to the Veteran's lumbar spine, knees, and cervical spine.  There is no waiver of the RO's initial consideration.  Therefore, the case should be reviewed by the AOJ on the basis of additional evidence. See 38 C.F.R. § 19.31(b).

Moreover, after reviewing the claims file, the Board finds that there is insufficient evidence to determine whether the Veteran has an undiagnosed illness or chronic multisymptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Veteran should be scheduled for a VA examination that addresses this matter and the Veteran's descriptions of her illness as discussed at her July 2014 Board hearing.  

In addition, the February 2013 VA examiner indicated that the Veteran's knees did not have recurrent subluxation or dislocation and that stability testing was normal.  However, during her July 2014 testimony, the Veteran reported experiencing a weekly sensation of giving way.  As such, it is unclear as to whether her knee disabilities may have worsened since her last examination.   Therefore, the Board finds that a more recent VA examination is needed to ascertain the current severity and manifestations of her service-connected knee disabilities.

Similarly, in light of her testimony and the additional evidence, the Board finds that the Veteran should be afforded an additional VA examination to ascertain the current severity and manifestations of her service-connected cervical spine disability.

Lastly, the AOJ should seek to obtain any relevant, outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for fibromyalgia, muscle aches and pains, joint swelling, right and left knee chondromalacia, cervical spine disability, and lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.  At the Veteran's July 2014 Board hearing, she indicated that all relevant treatment since 1999 had been through the Audie L. Murphy Memorial VA Medical Center.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected right and left knee chondromalacia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's service-connected knee disabilities and report all signs and symptoms necessary for rating the disabilities, including the range of motion in degrees and the severity of any recurrent subluxation or lateral instability.  He or she should also state whether the Veteran has ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; or the removal of semilunar cartilage.  The examiner should further indicate if there is impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected degenerative arthritis of the cervical spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  He or she should also identify and describe all neurological manifestations of the service-connected spine disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any joint and muscle pain and swelling that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner is advised that the Veteran has reported experiencing discomfort in every joint in her body, including her fingers and ankles, with pain and swelling in multiple joints since active service.  She has also claimed exposure to many environmental contaminants while in the desert during her duties as a combat medic in the Southwest Asia theater of operations as well as being administered many types of medicine.  See Board hearing transcript, pages 15-16.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether the Veteran has fibromyalgia or rheumatoid arthritis.  In particular, he or she should state whether the Veteran has an undiagnosed illness; a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.  

For any disorder or illness identified (to include fibromyalgia or rheumatoid arthritis), the examiner should state whether it is at least as likely as not that the condition manifested in service or is otherwise related thereto, to include any environmental exposure therein.   

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



